Citation Nr: 0904594	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  96-45 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
disability of the wrists, ankles, and knees, claimed as 
arthralgia.

2.  Entitlement to service connection for a skin disability, 
claimed as secondary to Agent Orange exposure.

3.  Entitlement to service connection for a psychiatric 
disability, to include post traumatic stress disorder (PTSD).

4.  Entitlement to service connection for substance abuse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
October 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating decision of a 
Regional Office of the Department of Veterans Affairs.  In 
October 2003, the Board remanded this case for further 
development and readjudication.

The issues of entitlement to service connection for a 
psychiatric disability, to include PTSD, and substance abuse 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In May 1985, the RO denied the veteran's claims for 
service connection for arthritis of the wrists, knees and 
ankles and, although notified of that decision and of his 
procedural and appellate rights, he did not perfect a timely 
appeal.  In an August 1987 rating decision, the RO declined 
to reopen the previously denied claim of service connection 
for arthritis.  The veteran did not perfect a timely appeal, 
and thus, this rating decision became final.

2.  The additional evidence received since the August 1987 
decision is not, by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claims 
of entitlement to service connection for a disability of the 
wrists, ankles, and knees.

3.  A chronic skin rash was not manifested during the 
veteran's active duty service; a skin rash was not continuous 
after service separation; there is no current diagnosis of 
skin disability; and symptoms claimed as a current skin rash 
disorder have not been related by competent evidence to any 
injury or disease in service, including exposure to 
herbicides.


CONCLUSIONS OF LAW

1.  The RO's August 1987 rating decision denying the 
veteran's claims for service connection for arthritis of the 
wrists, knees and ankles is final.  38 U.S.C.A. § 7105(c) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104, 20.1103 (2008).

2.  New and material evidence has not been submitted since 
that August 1987 decision to reopen these claims.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156 (2008).

3.  A skin condition was not incurred in or aggravated by 
active military service, and it may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a). 

Review of the claims files reveals compliance with the VCAA, 
38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  That is, by way of letters dated 
in June 1998, February 2001, April 2004, and March 2007, the 
RO advised the veteran of the evidence needed to substantiate 
his claims and explained what evidence VA was obligated to 
obtain or to assist him in obtaining and what information or 
evidence he was responsible for providing.  38 U.S.C.A. 
§ 5103(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In addition, the March 2007 letter from the RO also 
advised him that a disability rating and an effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).

A review of the record reveals the appellant was not provided 
notice of the VCAA prior to the initial adjudication of this 
claims by rating decision in December 1992.  However, this 
was both a practical and legal impossibility because the VCAA 
was not enacted until later - in November 2000.  In Pelegrini 
II, the Court clarified that in these situations VA does not 
have to vitiate that decision and start the whole 
adjudicatory process anew, as if that decision was never 
made.  Rather, VA need only ensure the veteran receives (or 
since has received) content-complying VCAA notice, followed 
by readjudication of his claim, such that he is still 
provided proper due process.  In other words, he must be 
given an opportunity to participate effectively in the 
processing of his claim.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) recently held 
that a statement of the case (SOC) or supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

After providing VCAA notice most recently in March 2007, the 
RO went back and readjudicated the claim in the November 2007 
SSOC.  Thus, after providing the required notice, the RO 
reconsidered the claims - including addressing any additional 
evidence received in response to the notice.  Accordingly, 
the timing defect in the notice has been rectified and 
additional prejudicial error analysis by way of Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), is not required in 
this case.  In essence, here, there is no longer any timing 
error in VCAA notice.

With regards to his claim for service connection for a 
disability of the wrists, ankles, and knees, claimed as 
arthralgia, the Board notes the June 1998 letter informed the 
veteran of what would constitute new and material evidence to 
reopen these previously denied claims based on the criteria 
applicable to his claims (as in effect prior to the August 
29, 2001, changes).  Therefore, there is no prejudice to the 
veteran.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

All this considered, the veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
his claims.  Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).

VA has a duty to assist the veteran in the development of his 
claims.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent post-
service treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished and appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained available service, VA 
and private treatment records and the veteran has submitted 
his written communications and provided testimony at a 
hearing before a hearing officer at the RO.  In addition, VA 
has also obtained the treatment records in connection with 
the veteran's claim for Social Security disability benefits.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.

It is further noted that an etiological opinion has not been 
obtained in connection with his claims.  As will be discussed 
in detail below, however, in light of the uncontroverted 
facts, which indicate he does not currently have a diagnosed 
skin disorder, the Board finds that an examination is 
unnecessary to decide this claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  Similarly, the veteran has not been 
afforded a VA examination in connection with his claim to 
reopen; however, VA is not obligated to obtain such an 
opinion unless and until there is new and material evidence 
to reopen the claim.  Id.  As the Board will conclude below, 
there is not.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).



New and Material Evidence

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156.  Following receipt of a notice of a timely 
disagreement, the RO is to issue a Statement of the Case.  
38 C.F.R. § 19.26.  A Substantive Appeal must be filed within 
60 days from the date that the agency of original 
jurisdiction mails the Statement of the Case to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  38 C.F.R. 
§ 20.302(b).  Otherwise, the determination becomes final and 
is not subject to revision except on the receipt of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).

The provisions of 38 C.F.R. § 3.156 (which defines "new and 
material evidence") were changed for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2008)).  The appellant's 
application to reopen was filed before August 29, 2001; 
consequently, the former version of Section 3.156 applies.  
38 C.F.R. § 3.156(a) (2001) provides that new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the claim.  

Second, if VA determines that the evidence is new and 
material, VA may proceed to evaluate the merits of the claim 
on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally denied on any 
basis.  Additionally, evidence considered to be new and 
material sufficient to reopen a claim should be evidence that 
tends to prove the merits of the claim that was the specified 
basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.

If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, to include arthritis, will be presumed to be 
related to service if manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Arthritis must be 
objectively confirmed by X-ray.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

The veteran's claims for service connection for arthritis, 
left wrist and bilateral knees and ankles, was originally 
denied by the RO in May 1985.  This determination was 
reconsidered and confirmed by an August 1987 decision.  The 
August 1987 rating decision was unappealed and became final.  
The evidence of record at the time of the August 1987 denial 
included the veteran's service and VA treatment records.

Evidence submitted since the August 1987 rating decision 
consists of the veteran's written communications and November 
1993 hearing testimony before a hearing officer at the RO, VA 
and private treatment records, and records from the Social 
Security Administration in connection with his claim for 
Social Security disability benefits.  

While the above-referenced private and VA treatment records 
are "new," as they were not of record at the time of the 
August 1987 rating decision, they are not "material."  To 
that end, they only demonstrate facts that were previously of 
record at the time of the August 1987 rating decision, 
namely, that the veteran complained of left wrist and 
bilateral knee and ankle impairment, and was treated for 
wrist pain, diagnosed as arthralgia.  These records also 
reflect that the veteran was treated for a left ankle 
fracture in 2000.  Significantly, the treatment records and 
communications added to the record since the August 1987 
rating decision do not address the reason for the denial of 
service connection, i.e., an absence of medical evidence 
establishing that disorders of the wrists, knees, or ankles 
was incurred in or aggravated by service.  

In fact, the above-referenced private and VA treatment 
reports include the veteran's complaints of pain; however, 
with the exception of his left ankle fracture in 2000, they 
do not contain any clinical evidence of a chronic disorder of 
the wrists or knees or ankles.  In this regard, it is noted 
that, "arthralgia" is defined as pain in a joint.  See 
DeLuca v. Brown, 6 Vet. App. 321, 322 (1993) (citing, 
Dorland's Illustrated Medical Dictionary 147 (27th ed. 
1988)).  Significantly, arthralgia (pain) alone, without a 
diagnosed or underlying malady or condition, is not a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in 
part, vacated and remanded in part on other grounds, 259 F.3d 
1356 (Fed. Cir. 2001).]

Thus, these records are not material, as they do not relate 
to an unestablished fact necessary to substantiate the 
claims--medical evidence of an etiological relationship 
between any currently diagnosed disorders of the wrists, 
knees, or ankles to the veteran's period of military service.  
In addition, these treatment reports do not contain evidence 
of arthritis of the wrists, knees, or ankles manifested to a 
compensable degree within a year of service discharge in 
October 1973.  Thus, they are not "so significant that 
[they] must be considered in order to fairly decide the 
merits of the claims."  38 C.F.R. § 3.156 (2008).

Finally, the Board notes that since August 1987, the veteran 
and his service representative have submitted additional 
statements in connection with the instant claims, including 
contentions that his wrist and bilateral knee and ankle 
disabilities are related to his period of military service.  
As these individuals have no medical training, however, their 
assertions of medical causation are insufficient to reopen 
his claims.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
In this regard, the Board notes that while these individuals 
can report and describe the veteran's symptoms, their 
statements as to medical causation or a medical diagnosis of 
any wrist, knee, and ankle disorders must be supported by 
competent medical evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Based on the foregoing, the Board concludes that new and 
material evidence has not been received since the August 1987 
rating decision regarding the veteran's claims for service 
connection for a disability of the wrists, ankles, and knees, 
claimed as arthralgia.  The additional evidence received 
since the August 1987 decision is not, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claims of entitlement to service connection for 
a disability of the wrists, ankles, and knees.  See 38 C.F.R. 
§ 3.156(a).  Accordingly, because new and material evidence 
has not been received, the claims of entitlement to service 
connection for a disability of the wrists, ankles, or knees 
are not reopened.

Service Connection

As noted above, basic entitlement to disability compensation 
may be established for a disability resulting from personal 
injury suffered or disease contracted in the line of duty or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. 
§ 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  In this regard, it is noted that a "veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service".  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam."  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).

The diseases alluded to above include chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a claimant is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).  In order to establish direct service 
connection for a disorder, there must be (1) medical evidence 
of the current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Gutierrez v. Principi, 19 Vet. 
App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 
253 (1999)).

The veteran's service personnel records, to include a combat 
award history bearing the veteran's name, reflects that he 
participated as a member of a TG (task group) or CTG (carrier 
task group) in the contiguous waters of the RVN (Republic of 
Vietnam) during the period from April 1972 to February 1973 
and that the VSM (Vietnam Service Medal), VCM (Vietnam 
Campaign Medal), and NATDEFSM (National Defense Service 
Medal) was awarded for that duty.  These records don't 
provide conclusive proof of the veteran's service in Vietnam 
or of exposure to herbicides.  Significantly, the competent 
medical evidence reflects that the veteran has not been 
diagnosed with any of the disorders listed in 38 C.F.R. § 
3.309(e).  Hence, whether the veteran actually served in 
Vietnam or may be presumed to have served in Vietnam is not a 
critical factor.  The presumptive provisions of 38 U.S.C.A. 
§ 1116 (for disabilities due to herbicide exposure) do not 
apply.  

On the theory of direct service connection, the Board further 
finds that a chronic skin disorder was not manifested during 
the veteran's active duty service and a skin rash was not 
continuous after service separation.  The veteran's service 
treatment records reflect treatment for mild tinea versicolor 
that was treated in September 1971 and resolved without 
residuals.  His October 1973 separation examination report 
shows that the veteran denied any history or complaints of 
skin diseases and that his skin was found normal on clinical 
examination.

On the question of continuity of symptoms after service, the 
veteran has testified that he breaks out into itchy bumps and 
has been given itching creams to treat these symptoms.  He 
also testified that he was treated for gonorrhea in service 
and underwent circumsion about ten years after his discharge 
from active duty service.  

The Board finds there is no competent medical evidence of a 
current diagnosis of skin disability.  On the question of 
diagnosis of current disability, neither the veteran nor any 
other lay person is competent to render a diagnosis.  The 
Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).

The Board further finds that any current skin rash symptoms 
are not shown by competent medical evidence to be related to 
any in-service injury or disease, including to exposure to 
herbicides in service.  On the question of relationship of 
current skin disease to service, including herbicide exposure 
in service, where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical causation or medical diagnosis do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, the veteran's 
statements are not competent medical evidence that he has a 
skin disorder related to his active duty service.  

As such, the preponderance of the evidence is against the 
claim and entitlement to service connection for a skin 
disorder is not warranted under either a direct or 
presumptive service connection basis.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  Accordingly, the appeal is denied.


ORDER

New and material evidence not having been received, the 
veteran's claims of entitlement to service connection for a 
disability of the wrists, ankles, and knees, claimed as 
arthralgia, are not reopened.  The benefit on appeal remains 
denied.

Service connection for a skin disability, to include as 
secondary to herbicide exposure, is denied.


REMAND

The Board finds that additional development is needed before 
it can adjudicate the veteran's claims of entitlement to 
service connection for a psychiatric disability, to include 
PTSD, and substance abuse.

The veteran claims service connection for a psychiatric 
disorder, to include PTSD, as a result of his period of 
active service.  His service personnel records indicate that 
he was not awarded decorations evidencing combat.  Such 
records show that the veteran's occupational specialty was 
listed as rifleman and he served onboard the USS Tripoli.  As 
noted above, these records also reflect that he participated 
as a member of TG or CTG in the contiguous waters of RVN.  

The service personnel records also include a record of 
Offenses and Punishments for being AWOL (absent without 
leave).  

The veteran's October 1973 Report of Medical History for 
release from active duty reflects that he reported a history 
of frequent depression and excessive worry and the 
physician's summary notes that the veteran was mildly 
depressed.  The October 1973 Report of Medical Examination 
notes that the veteran's psychiatric evaluation was normal 
and he had "no major problem with depression presently."  

Post-service VA and private mental health treatment records 
show findings of schizophrenia, cocaine dependence, alcohol 
abuse, and PTSD.  Records from the Social Security 
Administration reflect that the veteran is disabled with a 
primary diagnosis of schizoaffective and other psychotic 
disorders.  

The veteran has reported that he experienced stressful 
incidents while serving onboard ship.  Specifically, he 
recalls mortar rounds, "body parts scattering as far as he 
could see," enemy fire, and bodies engulfed in flames.  

The RO determined that the veteran did not provide sufficient 
information to verify his claimed in-service stressors.  
After a review of the record, the Board finds that VA must 
provide the veteran with additional assistance to attempt to 
verify these stressors.  The Board also highlights the 
Court's holding that, with respect to a veteran's claim that 
he was subjected to weaponry fire in a combat zone, it is 
sufficient for the veteran to have been in proximity to the 
event, with the verification of every detail of involvement 
not being necessary.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002) (citing Suozzi v. Brown, 10 Vet. App. 307 
(1997).

After the veteran has provided any additional stressor 
information, the Naval Historical Center and JSRRC should be 
contacted and a search should be conducted in order to obtain 
credible supporting evidence for the reported stressors that 
have not been verified.  The RO should request a search for 
the command history and deck logs of the USS Tripoli and any 
other ship onboard which the veteran served.  Because there 
is sufficient information to allow for a search of military 
records to corroborate the alleged periods of being under 
attack, the Board finds that VA's duty to assist this veteran 
includes seeking corroboration of the in-service stressors.  
As such, this matter must be remanded pursuant to 38 C.F.R. 
§ 3.159(c)(2).

The Board also notes that the veteran has claimed that he has 
a substance abuse disability.  The law has consistently 
precluded direct service connection for alcohol and drug 
abuse.  The United States Court of Appeals for the Federal 
Circuit (the Federal Circuit), however, has held that there 
can be service connection for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, 
service-connected disability.  See Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001).  Compensation may be awarded only 
"where there is clear medical evidence establishing that 
alcohol or drug abuse is caused by a veteran's primary 
service-connected disability, and where the alcohol or drug 
abuse disability is not due to willful wrongdoing."  See 
Allen, 237 F. 3d at 1381.  Where drugs are used for 
therapeutic purposes or where use of drugs or addiction 
thereto, results from a service-connected disability, it will 
not be considered of misconduct origin.  See 38 C.F.R. 
§ 3.301(c)(3).  Therefore, the Board defers further 
consideration of the claim for service connection for 
substance abuse until the development directed in this 
instant decision is completed, as this additional development 
may lead to the granting of service connection for one or 
more disabilities and indicate that the veteran has a 
substance abuse disability secondary to one of these newly 
service connected disabilities.

Under 38 C.F.R. § 3.310 (a), service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury and secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service-
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  
A recent amendment to 38 C.F.R. § 3.310, effective October 
10, 2006, was enacted.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen by adding language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

Accordingly, after review of the notification letters of 
record, the Board finds that upon remand the veteran should 
be provided with a corrective VCAA notification letter.  
Specifically, this letter should inform the veteran of the 
unique elements of a PTSD claim.  In addition, this letter 
should provide the veteran with the evidence and information 
needed to substantiate a claim for secondary service 
connection.

Additionally, the Board notes that the veteran has not been 
afforded a VA examination with the goal of arriving at an 
opinion as to the etiology of any current psychiatric 
disorder.  Such an examination should be accomplished on 
remand.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  With his assistance, obtain all 
records of VA and/or private mental health 
treatment identified by the veteran which 
have not already been obtained.  If he has 
or can obtain these records himself, then 
he is encouraged to do so.  However, VA 
will assist him in obtaining this 
additional evidence if he provides the 
necessary information (e.g., when and 
where treated, etc.).

2.  The veteran should be provided with a 
letter which explains fully the issue of 
service connection for substance abuse, to 
include as being secondary to a service-
connected disability.  The correspondence 
must specifically inform the veteran of 
the following:

a.  Service connection may not be granted 
for substance abuse.

b.  Service connection may be granted for 
substance abuse if it is secondary to a 
service-connected disorder or if the 
primary cause of the substance abuse is a 
service-connected disorder.

c.  The veteran must show why his 
substance abuse is not willful misconduct.

Copies of all correspondence should be 
included in the claims folder for review 
including any responses received from the 
veteran.

3.  Afford the veteran an additional 
opportunity to provide information 
regarding his alleged in-service stressors 
that led to his PTSD.  Such information 
should include the dates (month and year), 
assigned unit, location, and the full 
names of individuals, if any, injured or 
killed for each of the events in question.  
The veteran is advised that this 
information is vitally necessary, and that 
he must be as specific as possible, since 
without such detailed information, an 
adequate search for verifying information 
cannot be conducted.

4.  Forward the veteran's stressor 
information to the United States Army and 
Joint Services Records Research Center 
(JSRRC), and any other appropriate records 
depository such as the Naval Historical 
Center, for research into corroboration of 
the claimed stressors.  The Naval 
Historical Center and JSRRC should be 
asked to provide any records including 
ship histories, command histories, and 
deck logs which might corroborate 
information relating to the claimed 
stressor events.  If negative responses 
are received, the claims file must be 
properly documented in this regard.

5.  after the foregoing development has 
been accomplished, the veteran's reported 
stressor(s) is/are verified, he should be 
scheduled for a VA psychiatric 
examination.  The veteran's claims file 
should be made available to the examiner 
for review in connection with the 
examination and the examiner should be 
informed of the details of the verified 
stressor(s).  The examiner should report 
all chronic acquired psychiatric disorders 
found to be present.  

a.  If PTSD is diagnosed, the examiner 
should clearly report whether it is at 
least as likely as not (a 50 percent or 
higher degree of probability) related to 
any verified inservice stressor(s).  

b.  As to any current acquired psychiatric 
disorder other than PTSD, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (a 50 percent 
or higher degree of probability) causally 
related to the veteran's service.  

c.  If an acquired psychiatric disorder or 
PTSD is diagnosed and causally related to 
the veteran's service, the examiner should 
offer an opinion as to the etiology for 
any indicated alcohol or drug abuse 
including whether it is at least as likely 
as not (a 50 percent or higher degree of 
probability) that any alcohol or drug 
abuse is proximately due to or chronically 
worsened by the acquired psychiatric 
disorder or PTSD, which has been 
determined to be related to active 
service.

The examiner should offer a rationale for 
all opinions expressed.  If the examiner 
cannot offer a requested opinion without 
engaging in speculation that fact should 
be noted.

6.  Upon completion of the above, 
readjudicate the issues on appeal and 
consider all evidence received since the 
issuance of the most recent Statement of 
the Case, to include any additional 
evidence received at the Board without a 
waiver of RO consideration.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 failure 
to cooperate by attending the requested VA examination may 
result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


